The employee appeals from a final decree in the Superior Court in accordance with a decision of the Industrial Accident Board. While employed as a carpenter he sustained injuries. He was a recipient of total disability under G-. L. c. 152, § 34, until the date of the report filed by the single member. At the hearing before the single member, two witnesses for the employee testified that he was totally disabled as a carpenter but that he could do light work. Medical reports of three impartial medical experts were generally in accord with this evidence. The single member ruled that he was able to do “many types of light work” and found the employee to have an earning capacity of $95 a week. The reviewing board adopted the decision of the single member with the exception of its finding that the employee had an earning capacity of $85 a week, and ordered payments under G. L. c. 152 in accordance with that finding. There was evidence to support the findings of fact and they must stand. Garrigan’s Case, 341 Mass. 413, 416, and cases cited. There is no inconsistency in the finding that the employee was incapable of performing his work as a carpenter and concurrently finding partial disability. Carmossimo’s Case, 268 Mass. 35. McKeon’s Case, 326 Mass. 202.

Decree affirmed.